Title: To George Washington from Robert R. Livingston, 27 May 1782
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 27th May 1782
                        
                        I was yesterday honoured with your favours of the 22d instant, I have not seen the express that brought them,
                            & know not whether he is yet returned, I shall commit this to the care of Genl Lincoln to see it safely forwarded.
                            The British are at length sufficiently humbled to sue for peace tho not in the line we wish they seem to part with every
                            thing more readily than with America. They have proposed to France to permit the reestablishment of the port of Dunkerque,
                            to meet upon the footing of a statu quo in the West Indies, & to grant them some advantages in the East Indies.
                        To these proposals made directly to the Cte De Vergennes he replied that France would easily be satisfied if
                            the points which her allies might insist upon were one discussed & determined, but that she would in no event
                            treat without them. While they were making these proffers  to France, they opened a correspondence with Docr Franklin on
                            the subject of a peace with America; & they sent an agent about the 20th of March, to learn from Mr Adams whether
                            he had any commission enabling him to treat of a truce with G:B: declaring that if they had not feared to be exposed, or
                            ill treated, Genl Conway or some other person of high rank would have been sent—Both of these ministers wisely objected
                            to any communications that did not lead to a general peace. I have not received any Letter from the Marquis de Lafayette
                            for your Excellency, But inclose an extract from one that I have received dated the 30th March. I believe he wishes me to
                            be in some sort the channel of information to you as he hints to me that he has no good cypher settled with you, I have
                            translated it for your greater convenience. You will find from it that our pecuniary aids are much smaller than we
                            expected, perhaps it may be necessary to explain the words additional livres by informing you,
                            that they have made a grant for this year of 6000000 of Livres beyond what we borrowed last year, but this as well as the
                            remainder of the last years loan, is nearly absorbed by old debts & the purchase of necessaries for the army, so that
                            very little of it will be brought to this country. None of our Letters mention the plan of the ensuing campaign, which
                            indeed does not appear to be absolutely settled. perhaps you may have some letter from the Marquis which is more explicit.
                            all I know of it is several declarations made by the Count De Vergennes in different Letters, that tho the plan of the
                            campaign was not absolutely decided yet they had it in view to afford us assistance in expeling the enemy from New York
                            & Charles town. I fear with you that this is a secondary object & that it will in some measure depend upon
                            the operations in the West Indies. But I do not give much credit to the New York account of the action between the fleets.
                            I believe upon comparing all circumstances there is reason to conclude that a very severe engagement has taken place
                            & that both sides claim the victory, both must have gone to leeward, from our being able to get no distinct
                            information, tho’ so many vessels have arrived from the windward islands since the action. Nothing can be more just than
                            your observations on the danger which may attend a fond belief that peace is at hand. This delusion should be combated by
                            every means in our power, least it cause us to neglect  those that are now in our power of expelling the enemy &
                            commanding that peace which we wish for: Congress have, upon this principle, directed two delegates to go to each of the
                            States, in order to urge them to timely & vigorous exertions, if any can be called timely, which are delayed even
                            to this day. I should have informed you, that Mr Adams had, on the last of march, the highest expectations of being
                            acknowledged in a few weeks by the United provinces. The prince of Orange finding it impossible longer to stem the torrent
                            had determined to yield to it. Spain still lingers on at her old rate. If she ever does us a favor it will loose its grace
                            by the manner in which it is done. I have the honor to be Dear Sir with the greatest respect & Esteem Your
                            Excellencys Most Obt hum: Servt 
                        
                            Robt R. Livingston

                        
                     Enclosure
                                                
                            
                                
                                    30th March 1782
                                
                            
                            With regard to Spain, I have a letter from Mr Jay whose negotiations do not advance, and it is thefault of the Spainiards— After having conferred on the subject with Dr Franklin, I delivereda memorial to theFrench ministry, wherein  I
                                represented the conduct of the Court of Madrid from the point of view which appeared to me best calculatedto shew their wrongs, I concluded by saying that it would be unjust  to accuse the Americans with delays which must be
                                attributed only to Spanish slowness—This government appears to me convinced of our difficulties we lay under in treating with the Count of Madrid
                                ; Dr Franklin accepted  some bills of exchange drawn on Spain—You will learn of the  Chevalier
                                de la Luzerne that a Mr Forthhas come  from England to Paris, he has spoken to the Count de Vergennes, has hinted that
                                advantages could be made to France, &c.—The answer of theCount de Vergennes has been conformable to what  he had already declared: that France
                                would never treat without her allies—Mr Forth is returned to London—This proves that independence is still with them the only
                                obstacle to a peace, they will probably endeavour to make insidious proposals  to America, & I wish it for my part, 
                                 that  Congress may have a new opportunity of speaking to them with firmness & generosity. I was very satisfied
                                with Cte de Vergennes’s answer— Let all this be a secret until the Chevr de La Luzerne shall tell  you of it—I beg you will tell Mr Morris that I have not yet been able to procure  an addition to the millions of livres for
                                this year, but I look for a proper opportunity, which I shall not suffer  escape. I have written to Mr Morris
                                that I do not believe that the desired sum will be entirely fulfilled. I shall embrace with that patriotic Zeal which attaches me to the United States al the opportunities of direction the operations towards the Continent,
                                & of getting a little more money, as well as all those of  serving our Cause in case the English should be willing to treat in earnest — I believe I must still  remain here some time, & I think  Congress will approve of my conduct.
                            The dispositions of the King & ministery of France as well as of the French nation are such as we
                                can wish for, I speak without prejudice,France is the only true friend on whom America should rely in Europe—The
                                state of affairs is so uncertain, that we must now make greater exertions than ever , a good army in America will 
                                bring on peace sooner than  can be imagined—The minority is not more our friend than the majority. The king of England is more
                                irritated than humiliated, he must then be well convinced  of the impossibility of conquering us; If this
                                campaign is carried on vigorously, it will certainly be the last.
                            
                                
                                    Lafayette
                                
                            
                        
                        
                    